Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, the prior art of record, Flament discloses an electronic device (see Fig. 7A) comprising:
a housing (see Fig. 7A; exterior housing of the device 710);
a display (see Fig. 7A and paragraph 71; device 710 is a touch-screen display);
a fingerprint sensor disposed under the display and configured to obtain a fingerprint image (see Fig. 7A and paragraph 71; “fingerprint sensor 715 is disposed beneath a touch-screen display device of device 710”);
a processor operatively connected to the display and the fingerprint sensor (see Fig. 7B; processor 760); and
a memory operatively connected to the processor (see Fig. 7B; memory 770),
wherein the memory stores instructions that, when executed, cause the processor to:
obtain a plurality of background images, using the fingerprint sensor (see paragraph 82; “the darkfield image, also referred to as the background image or offset, is the image obtained by the sensor when no finger is present’);
obtain a variation between the plurality of background images (see paragraph 185; the “monitoring of the changes and evolution of the darkfield images over time” requires obtaining a variation between the plurality of background images);
when the variation satisfies a specified condition, generate calibration data, using at least one background image of the plurality of background images (see Fig. 23 and paragraph 164; also see paragraph 185); and
store the generated calibration data in the memory (see paragraph 164; “when it is determined that the darkfield image is contaminated, e.g., the contamination quantity is above a threshold, the darkfield candidate image may be replaced by a modeled darkfield image, as described above in accordance with the described darkfield modeling. The modeled darkfield image may then be merged with the darkfield estimate, or used instead of the darkfield estimate”; also see paragraph 87; “A resulting darkfield estimate is then stored, as shown at procedure 950, as an output of the merge process, and is made available for the fingerprint imaging process’).
	However, Flament does not disclose when variation is greater than or equal to the specified value, discard the plurality of background images and retry to obtain background images after a specified time interval period, and wherein the variation is obtained based at least partially on a sum of standard deviations. 
	Namely, Filament does not disclose returning to step 2310 in Fig. 23 when the variation is greater than or equal to the specified value.
	Accordingly, none of the reference of record alone or in combination discloses or suggests an electronic device comprising: 
a housing; 
a display; 
a fingerprint sensor disposed under the display and configured to obtain a fingerprint image; 
a processor operatively connected to the display and the fingerprint sensor; and 
a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: 
obtain a plurality of background images, using the fingerprint sensor; 
obtain a variation between the plurality of background images; 
when the variation is less than a specified value, generate calibration data, using at least one background image of the plurality of background images, and 
store the generated calibration data in the memory, and 
when the variation is greater than or equal to the specified value, discard the plurality of background images and retry to obtain background images after a specified time interval lapsed, 
wherein the specified time interval set based on battery status of the electronic device, and 
wherein the variation is obtained based at least partially on a sum of standard deviations. 
	Claim 12 recites similar limitations as claim 1. Claims 3, 4, 7-10, 14-16, and 19-20 depend from either claim 1 or 12.  Accordingly, claims 1, 3, 4, 7-10, 12, 14-16 and 19-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625